
	
		II
		110th CONGRESS
		2d Session
		S. 3448
		IN THE SENATE OF THE UNITED STATES
		
			August 1, 2008
			Ms. Landrieu introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To reauthorize the Cane River National Heritage Area
		  Commission and expand the boundaries of the Cane River National Heritage Area
		  in the State of Louisiana.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Cane River National Heritage Area
			 Reauthorization Act of 2008.
		2.Cane river
			 national heritage area
			(a)BoundariesSection
			 401 of the Cane River Creole National Historical Park and National Heritage
			 Area Act (16 U.S.C. 410ccc–21) is amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (3),
			 by striking and at the end;
					(B)by redesignating
			 paragraph (4) as paragraph (6); and
					(C)by inserting
			 after paragraph (3) the following:
						
							(4)fostering
				compatible economic development;
							(5)enhancing the
				quality of life for local residents;
				and
							;
				and
					(2)in subsection
			 (c), by striking paragraphs (1) through (6) and inserting the following:
					
						(1)the area
				generally depicted on the map entitled Revised Boundary of Cane National
				Heritage Area Louisiana, numbered 494/80021, and dated May 2008;
						(2)the Fort Jesup
				State Historic Site; and
						(3)as satellite
				site, any properties connected with the prehistory, history, or cultures of the
				Cane River region that may be the subject of cooperative agreements with the
				Cane River National Heritage Area Commission or any successor to the
				Commission.
						.
				(b)Cane River
			 National Heritage Area CommissionSection 402 of the Cane River
			 Creole National Historical Park and National Heritage Area Act (16 U.S.C.
			 410ccc–22) is amended—
				(1)in subsection
			 (b)—
					(A)by striking
			 19 and inserting 23;
					(B)in paragraph (4),
			 by inserting the Natchitoches Parish Tourist Commission and
			 other before local;
					(C)in paragraph (7),
			 by striking Concern Citizens of Cloutierville and inserting
			 Village of Cloutierville;
					(D)in paragraph
			 (13), by striking are landowners in and residents of  and
			 inserting own land within the heritage area;
					(E)in paragraph
			 (16)—
						(i)by
			 striking one member and inserting 2 members;
			 and
						(ii)by
			 striking and at the end;
						(F)by redesignating
			 paragraph (17) as paragraph (19); and
					(G)by inserting
			 after paragraph (16) the following:
						
							(17)2 members, 1 of
				whom represents African-American culture and 1 of whom represents Cane River
				Creole culture, after consideration of recommendations submitted by the
				Governor of Louisiana;
							(18)1 member with
				knowledge of tourism, after consideration of recommendations by the Secretary
				of the Louisiana Department of Culture, Recreation and Tourism;
				and
							.
					(2)in subsection
			 (c)(4), by striking , such as a non-profit corporation,;
				(3)in subsection
			 (d)—
					(A)in paragraph (5),
			 by striking for research, historic preservation, and education
			 purposes and inserting to further the purposes of title III and
			 this title;
					(B)in paragraph (6),
			 by striking the preparation of studies that identify, preserve, and plan
			 for the management of the heritage area and inserting carrying
			 out projects or programs that further the purposes of title III and this
			 title; and
					(C)by striking
			 paragraph (8) and inserting the following:
						
							(8)develop, or
				assist others in developing, projects or programs to further the purposes of
				title III and this title;
							;
				and
					(4)in the third
			 sentence of subsection (g), by inserting , except that if any of the
			 organizations specified in subsection (b) ceases to exist, the vacancy shall be
			 filled with an at-large member after made.
				(c)Preparation of
			 the planSection 403 of the Cane River Creole National Historical
			 Park and National Heritage Area Act (16 U.S.C. 410ccc–23) is amended by adding
			 at the end the following:
				
					(d)Amendments
						(1)In
				generalAn amendment to the management plan that substantially
				alters the purposes of the heritage area shall be reviewed by the Secretary and
				approved or disapproved in the same manner as the management plan.
						(2)ImplementationThe
				local coordinating entity shall not use Federal funds made available under this
				title to implement an amendment to the management plan until the Secretary
				approves the
				amendment.
						.
			(d)Termination of
			 heritage area commissionSection 404 of the Cane River Creole
			 National Historical Park and National Heritage Area Act (16 U.S.C. 410ccc–24)
			 is amended—
				(1)in subsection
			 (a), by striking the day occurring 10 years after the first official
			 meeting of the Commission and inserting August 5, 2025;
			 and
				(2)in the third
			 sentence of subsection (c), by striking , including the potential for a
			 nonprofit corporation,.
				
